Citation Nr: 1815217	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-17 128	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a neurological condition, stroke with seizures and dementia, associated with herbicide exposure.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia (Atlanta RO), which in pertinent part denied entitlement to service connection for a neurological condition, stroke with seizure and dementia.

This matter was remanded by the Board in May 2016 and July 2017 for additional development.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (b)(1) (2012); 38 C.F.R. § 3.159 (2017).

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c) (4) (2017).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran claims service connection for a neurological condition, stroke with seizures and dementia, as due to and aggravated by his service-connected PTSD, and/or caused by his exposure to herbicide agent.  The Board remanded the claim in May 2016 and July 2017 to afford the Veteran a VA examination to ascertain the etiology of his seizure and dementia disabilities.  

As indicated above, the Board previously remanded this claim in May 2016 for an examination to determine the etiology of the Veteran's seizure and dementia.  An examination was provided in August 2016.  Following a thorough review of the examination report, the Board held that the 2016 medical opinion did not address pertinent issues regarding the claimed disabilities.  The Veteran's claims file was then again reviewed in August 2017 by the same examiner pursuant to the July 2017 Board remand, and an addendum opinion was provided.  However, upon review of the examination report, the Board finds that the 2017 medical opinion is inadequate for appellate review and further finds that the August 2017 examiner did not fully comply with the 2017 remand directives.  Consequently, another medical opinion is required to adequately decide the merits of the claim.

Specifically, a medical opinion was sought in August 2017 as to whether the Veteran's currently diagnosed dementia and history of seizures are either related to the Veteran's period of service, or caused by or aggravated by his service connected PTSD.  The examiner was also instructed to address all conflicting evidence in the Veteran's claim file, to include the prescription of Levetiracetam, the 2011 VA treatment record regarding his dementia, the reported seizure history throughout the medical records,  a December 2006 VA treatment record which states "patient diagnosed with localization related epilepsy;" and a March 2016 letter from Vandemark Psychiatry & Counseling in which the Veteran's physician stated she has been treating the Veteran since 2007 and that he has a diagnosis of dementia. 

The 2017 VA examiner opined that the weight of peer-reviewed literature is against a relationship (cause, effect or aggravation, if any) between service-connected "PTSD and major depressive disorder with alcohol dependence" and claimed neurological conditions (includes TIA's (h/o stroke: on ASA, statin's, anti-HTN: Coreg), seizures (CPSz on Levetiracetam) and Pres-senile dementia.  The examiner concluded that there is no objective evidence of aggravation beyond its natural progression of his neurological conditions.
The Board finds that the examiner did not address the 2011 VA's examiner's opinion regarding dementia, nor did the examiner adequately address the March 2016 dementia diagnosis from Vandemark Psychiatry & Counseling.  Additionally, the examiner did not address the reported seizure history throughout the medical records, or a December 2006 VA treatment record which states "patient diagnosed with localization-related epilepsy."  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records for the Veteran, dated from May 2017 to the present.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, obtain an addendum report to determine the etiology of a neurological condition, including a stroke with seizure and dementia.  If examination of the Veteran is necessary, such should be arranged.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report.

The examiner must interview the Veteran, and obtain a history from him.  Then, provide an opinion as to whether:

(a) It is at least as likely as not (50 percent or more) that a neurological condition, including a stroke with seizure and dementia, has been caused (in whole or in part) by his service-connected PTSD and major depressive disorder with alcohol dependence.

(c) It is at least as likely as not (50 percent probability or more) that a neurological condition, including a stroke with seizure and dementia, has been aggravated (has been chronically worsened beyond its natural progression) by his service-connected PTSD and major depressive disorder with alcohol dependence.

If a neurological condition, including a stroke with seizure and dementia has been aggravated by his service-connected PTSD and major depressive disorder with alcohol dependence, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must specifically address any conflicting evidence in the Veteran's claim file, such as the prescription for Levetiracetam, the 2011 VA opinion regarding dementia, the March 2016 letter from Vandemark Psychiatry & Counseling regarding the Veteran's dementia, and the reported seizure history throughout the medical records.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

3.  If the benefit on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




